DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “Container made of plastic…” should be amended to read “A container made of plastic…” Appropriate correction is required.
Claims 2-14 are objected to because of the following informalities: “Container according to…” should be amended to read “The container according to…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation “the intermediate reinforcing grooves” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the intermediate reinforcing grooves” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the intermediate reinforcing grooves” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “annularly tangentially continuous regions” in lines 10-11 of the claim. It is unclear what is meant by the phrase “annularly tangentially continuous” as a shape that is annular is not also tangential; a tangential line contacts a circle at a point, where an annular shape 
Claim 1 recites the limitation “the annularly tangentially continuous regions being in continuity with each other” in lines 12-13 of the claim, though it is unclear what is meant by “in continuity with each other”. It is unclear if this phrase is meant to indicate that these regions are successive, and therefore one “continues” the other, or if they are in constant contact, or a different meaning altogether; it is unclear what limitation is presented by this phrase. Therefore, the claim is indefinite.
Claim 7 recites the limitation “the principal reinforcing grooves have a curvature that is tangentially continuous and concentric” in lines 2-3 of the claim, though it is unclear how this curvature may be tangentially continuous and concentric. The curvature of the groove is not a concentric circle about the concave arch, nor does it follow a tangent line of a circle about the concave arch. It is unclear what structures are defined by this limitation. Therefore, the claim is indefinite.
Claim 9 recites the limitation “an open angle” in line 2 of the claim, though no frame of reference is established to indicate where this angle is measured from, or what structure it is intended to measure. Therefore, the claim is indefinite. (For the purposes of prior art examination, this angle is interpreted as the acute angle measured between a horizontal plane of the peripheral seat and the surface of the groove.) 
Regarding claim 12, the phrase "and/or" in line 3 of the claim renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 13, the phrase "and/or" in line 2 of the claim renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierre (WO 2018065691).
Pierre teaches a container made of plastic (page 1 lines 3-6) having a main axis (X) having a body and a bottom base (3) extending from a lower end of the body (Fig 1) the bottom base comprising: a peripheral seat (B) defining a laying plane; a concave arch (12) which extends from the periphery of a central zone (5) of the bottom base to the peripheral seat, the concave arch having a rounded general shape with a concavity turned towards the outside of the container (Fig 5); a series of peripheral reinforcing grooves (10) which extend radially from the central zone to at least the peripheral seat (Fig 2), and the concave arch (12) has two annularly tangentially continuous concentric regions (Fig 5: upper portion of 12 near W, and lower portion of 12 near C), the annularly tangentially continuous concentric regions being in continuity with each other and presenting two different radius of curvature, the peripheral region (bottom portion of 12), having a radius of curvature (C) smaller than the one of the central region.
Regarding Claim 2, Pierre as applied to Claim 1 above teaches all the limitations of Claim 2, including that the central region of the concave arch has a height (Q) that is defined as the distance between the laying plane and the virtual intersection of the central region of the concave arch and the main axis of the container (page 9, lines 34-36. Note: Q represents a height, and not a specific structure, as such Q is not being mapped to more than one structure but is simply a measurement applied to multiple features in this invention).

Regarding Claim 4, Pierre as applied to Claim 1 above teaches all the limitations of Claim 4, including that the central region of the concave arch has a radius of curvature (W) having its center on the main axis of the container (Page 10).
Regarding Claim 5, Pierre as applied to Claim 1 above teaches all the limitations of Claim 5, including that the radius of curvature (C) of the peripheral region of the concave arch is within the range from 3 mm to 8 mm (Page 12 lines 19-20).
Regarding Claim 6, Pierre as applied to Claim 1 above teaches all the limitations of Claim 6, including that the peripheral seat (B) comprises a width of from 0.7 mm to 5 mm (page 12 lines 15-16).
Regarding Claim 7, Pierre as applied to Claim 1 above teaches all the limitations of Claim 7, including that the principal reinforcing grooves (10) have a curvature that is tangentially continuous and concentric to the central and peripheral regions of the concave arch (Fig 2, Fig 5; the grooves extend from the concave arch, continuously extending radially outwards from the circular boundary of the central regions to where they terminate at the bottom of the bottle body)
Regarding Claim 9, Pierre as applied to Claim 1 above teaches all the limitations of Claim 9, including that the principal reinforcing grooves have an open angle of from 40⁰ to 80⁰ (this angle is interpreted as being the angle between the grooves and a horizontal plane i.e. the laying plane. Angle A is between 5 and 50 degrees, because angle A is the complement of P, wherein angle P is between 130 and 175 degrees; Fig 5, page 12 lines 13-14; page 8 lines 28-30).
Regarding Claim 13 Pierre as applied to Claim 1 above teaches all the limitations of Claim 13, including that the principal and/or intermediate reinforcing grooves rise up to the body of the container .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (WO 2018065691) in view of Kado (WO 2016186159).
Regarding Claim 8, Pierre as applied to Claim 1 above teaches all the limitations of Claim 8, except for the depth of the reinforcing grooves. Kado teaches that the principal reinforcing grooves have a depth of from 1.5 mm to 3.5 mm (concave groove portion, paragraph 0018).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre by adding the BBB as disclosed by Kado in order to reinforce the strength of the bottom portion of the bottle (paragraph 0019).
Claims 10-12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Pierre (WO 2018065691) in view of Boukobza (EP 2133277).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre by adding the intermediate reinforcing grooves as disclosed by Boukobza in order to improve the mechanical strength of the bottom of the bottle (paragraph 0009, lines 48-55). It would have been understood by one of ordinary skill in the art that if adding the main grooves provides strength, then providing additional grooves may additionally strengthen and stabilize the bottom of the bottle, and would be motivated to make this modification in order to create a sturdy bottle.
Regarding Claim 11, Pierre as applied to Claim 1 above teaches all the limitations of Claim 11, except for intermediate reinforcing grooves extending from the central region to the peripheral seat. However, Boukobza teaches that the intermediate reinforcing grooves (10) extend from the central region of the concave arch to at least the peripheral seat (Fig 1B, paragraph 0009).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre by adding the intermediate reinforcing grooves extending from the central region to the peripheral seat as disclosed by Boukobza in order to reinforce the peripheral seat (paragraph 0002). It would have been understood by one of ordinary skill in the art that if adding grooves provides strength, then configuring the grooves to meet or cross the peripheral seat may additionally strengthen and stabilize the bottom of the bottle (the ribs provide stiffening strength, and ensuring that the ribs contact the area that needs stabilizing ensures that the bottom of the bottle is appropriately stiff), and would be motivated to make this modification in order to create a sturdy bottle.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre by adding the peripheral and intermediate grooves extending over the peripheral seat as disclosed by Boukobza in order to reinforce the bottom end of the bottle (paragraph 0002). It would have been understood by one of ordinary skill in the art that if adding the main grooves provides strength, then configuring the grooves to extend over the bae of the container may additionally strengthen and stabilize the bottom of the bottle (the ribs provide stiffening strength, and ensuring that the ribs contact the area that needs stabilizing ensures that the bottom of the bottle is appropriately stiff), and would be motivated to make this modification in order to create a sturdy bottle.
Regarding Claim 14, Pierre as applied to Claim 1 above teaches all the limitations of Claim 14, including that the central zone has a semi spherical shape has a radius (T) of 8 to 15 mm (page 14 lines 10-14), but Pierre does not teach the height of the central zone. However, Boubobza teaches that the central zone has a height with respect to the laying plane of from 6 to 16 mm (paragraph 0002).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre by adding the height of the central zone as disclosed by Boukobza in order to support the weight of the liquid held within the bottle without deformation (paragraph 0003). Boukobza states that it is typical for bottles to have bottom portions of this height, and therefore it would have been known to one in the art to modify the bottle of Pierre in this way to ensure sufficient resistance of the bottle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735